Exhibit 10.6

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 5, 2011, by and
between DYNEGY, INC., a Delaware corporation (the “Company”), and CAROLYN J.
BURKE (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to retain the services and employment of the
Executive, upon the terms and conditions hereinafter set forth; and

 

WHEREAS, the Executive desires to enter into such employment with the Company,
upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree as follows:

 

1.                                       Employment.  On the terms and subject
to the conditions set forth herein, the Company hereby agrees to employ the
Executive, and the Executive hereby agrees to accept such employment, for the
Employment Term (as defined below).  During the Employment Term, the Executive
shall serve as Chief Administrative Officer of the Company and shall report to
the Chief Executive Officer (the “CEO”), performing such duties and
responsibilities as are customarily attendant to such position with respect to
the business of the Company and such other duties and responsibilities as may
from time to time be assigned to the Executive by the CEO and the Board of
Directors of the Company (the “Board”).  During the Employment Term, to the
extent requested by the Board, the Executive shall also serve as a director or
officer of any of the direct or indirect subsidiaries of the Company, in each
case without additional compensation.

 

2.                                       Performance.  The Executive shall serve
the Company and its subsidiaries and affiliates faithfully and to the best of
her ability and shall devote her full business time, energy, experience and
talents to the business of the Company and its subsidiaries and affiliates, as
applicable, and will not engage in any other employment activities for any
direct or indirect remuneration or otherwise, without the written approval of
the Board; provided, however, that it shall not be a violation of this Agreement
for the Executive to manage her personal investments or to engage in or serve
such civic, community, charitable, educational, or religious organizations as
she may select, so long as such service does not create a conflict of interest
with, or interfere with the performance of, the Executive’s duties hereunder or
conflict with the Executive’s covenants under Section 6 of this Agreement, in
each case as determined in the sole judgment of the Board.

 

3.                                       Employment Term.  Subject to earlier
termination pursuant to Section 7, the term of employment of the Executive
hereunder shall begin on August 30, 2011 (the “Commencement Date”), and shall
continue through December 31, 2014 (the “Initial Term”); provided, however, that
beginning on the first day immediately following the expiration date of the
Initial Term, and on each subsequent anniversary of such day, such term shall be
automatically extended by an additional one (1)-year period (each such period,
an “Additional Term”, unless, at least ninety (90) days before the end of the
Initial Term or the applicable Additional Term, the Company or the Executive
shall have given notice to the other party that it or she does not desire to
extend the term of this Agreement, in which case, the term of employment
hereunder shall terminate as of the end of the Initial Term or any Additional
Term, as applicable, (collectively, the “Employment Term”).

 

1

--------------------------------------------------------------------------------


 

4.                                       Principal Location. The Executive’s
principal place of employment shall be the Company’s offices located in Houston,
Texas, or within fifty (50) miles thereof, or such other location or locations
as the Board may from time to time designate, subject to required travel.

 

5.                                       Compensation and Benefits.

 

(a)                                  Base Salary.  As compensation for her
services hereunder and in consideration of the Executive’s other agreements
hereunder, during the Employment Term, the Company shall pay the Executive a
base salary, payable in equal installments in accordance with Company payroll
procedures, at an annual rate of FOUR HUNDRED FIFTY THOUSAND DOLLARS ($450,000)
(the “Base Salary”), subject to review by the Board from time to time for
increase but not decrease; provided, however, such Base Salary may be reduced in
connection with a broad-based reduction for employees of the Company.

 

(b)                                 Sign-on Bonus.  Upon the Commencement Date,
the Executive shall be entitled to receive a (i) one time, lump-sum cash payment
in the amount of one hundred fifty thousand dollars ($150,000) and (ii) shares
of Company common stock with an aggregate fair market value (as determined by
the closing price of such stock on the date hereof) equal to fifty thousand
dollars ($50,000) (the “Shares”), and such payment and shares shall be earned in
full upon receipt.

 

(c)                                  Incentive Compensation Plan.  The Executive
shall be eligible to participate in the Dynegy Inc. Incentive Compensation Plan
(the “Incentive Compensation Plan”); provided, however, that the maximum Award
(as defined in the Incentive Compensation Plan) that the Executive may earn
thereunder during each Performance Period (as defined in the Incentive
Compensation Plan) shall be 150% of her Base Salary (if 125% of the performance
goals are attained), the target Award is 75% of Base Salary (if 100% of the
performance goals are attained), and the minimum Award is 25% of Base Salary (if
80% of the performance goals are attained).  For performance between any of such
levels, the Award will be determined by linear interpolation.  If the
performance goals are not attained at least at the 80% level, no Award is
payable.

 

(d)                                 Long Term Incentive Plan.

 

(i)                                     Initial Stock Option Grant.  On the
Commencement Date, in consideration of the Executive’s entering into this
Agreement and as an inducement to join the Company, the Executive shall be
granted, under the Dynegy Inc. 2010 Long Term Incentive Plan, as amended or
modified from time to time (the “LTIP”), a non-qualified stock option to
purchase the following number of shares of the Company’s common stock (the
“Option”), subject to the approval of the Board or committee thereof, at the
following corresponding per share exercise prices:  50,000 shares at fair market
value (as determined in accordance with the LTIP) on the Option grant date;
62,500 shares at $6.50 per share; 75,000 shares at $8.00 per share; and 100,000
shares at $10.00 per share; provided that in no event will the exercise price be
less than the fair market value of the Company’s common stock on the Option
grant date.  Such award shall be governed by the LTIP and a stock option award
agreement between the Executive and the Company.  Subject to the terms of the
LTIP and the Option award agreement, and provided the Executive remains in
active working status at such time, the Option shall become exercisable in equal
installments on each of the first four (4) anniversaries of the Commencement
Date; provided, however, that if the Executive’s employment is terminated for
any reason other than by the Company for Cause or by the Executive without Good
Reason (each as defined in the Dynegy Inc. Executive Severance Pay Plan (the
“Severance Plan”)), the Option shall immediately vest in full and thereafter be
exercisable in accordance with the terms of the Option award agreement.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Participation in LTIP.  During the
Employment Term, the Executive shall be eligible to receive an additional annual
equity award grant pursuant to the LTIP, as determined by the Board or a
committee thereof, in consultation with the Executive.

 

(e)                                  Benefits.  During the Employment Term, the
Executive shall, subject to and in accordance with the terms and conditions of
the applicable plan documents and all applicable laws, be eligible to
participate in all of the employee benefit, fringe and perquisite plans,
practices, policies and arrangements the Company makes available from time to
time to its similarly situated executive officers generally.

 

(f)                                    Vacation.  The Executive shall be
entitled to paid vacation in accordance with the Company’s policies and
practices with respect to its employees generally.

 

(g)                                 Business Expenses.  The Executive shall be
reimbursed by the Company for all reasonable and necessary business expenses
actually incurred by him in performing her duties hereunder.  All payments under
this paragraph (g) of this Section 5 will be made in accordance with policies
established by the Company from time to time and subject to receipt by the
Company of appropriate documentation.

 

(h)                                 Relocation Expenses.  The Executive shall be
reimbursed by the Company for reasonable direct out-of-pocket moving and
relocation expenses actually incurred by the Executive to relocate her principal
residence from the New York, New York metropolitan area to the Houston, Texas
area, including but not limited to (i) closing costs actually incurred by the
Executive in connection with the sale and purchase of the Executive’s previous
principal residence in New York and her new principal residence in Texas,
excluding points or other costs related to financing, and (ii) the excess, if
any, of the Executive’s purchase price for her principal residence in New York
over the sale price of such residence, up to a maximum reimbursement amount of
$100,000, provided that such expenses are not reimbursed by another party, in
accordance with the policies established by the Company from time to time and
upon receipt by the Company of appropriate documentation.

 

(i)                                     Financial Planning and Tax Advice. 
During the Employment Term, the Company shall reimburse the Executive annually
for the reasonable costs actually incurred by the Executive for individual tax
and financial planning advice in an amount not to exceed $10,000 per year.

 

3

--------------------------------------------------------------------------------


 

(j)                                     Indemnification; Directors’ and
Officers’ Liability Insurance.  The Company shall indemnify the Executive for
actions taken by the Executive as an officer or director of the Company pursuant
to the governing documents of the Company; provided, however, that the Company
shall not indemnify the Executive for any losses incurred by the Executive as a
result of acts or omissions that shall constitute Cause, or pursuant to a cause
of action by Executive against the Company or its directors, officers, agents,
representatives or employees.  The Company will promptly advance to the
Executive expenses incurred or to be incurred by him, including reasonable
attorneys’ fees, to defend any indemnification-eligible proceeding prior to its
final disposition, after receipt by the Company of a written request from the
Executive for such advance, together with documentation reasonably acceptable to
the Board, subject to an undertaking by the Executive to pay back any advanced
amounts for which it is determined that the Executive was not entitled to
indemnification; provided, however, that the Company may decline to advance
expenses to the Executive in connection with any claim or proceeding between the
Executive and the Company or its subsidiaries or affiliates.  If the Executive
has any knowledge of any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, as to which the
Executive may request indemnity under this provision, the Executive shall give
the Company prompt written notice thereof.  The Company shall be entitled to
assume the defense of any such proceeding, and the Executive shall cooperate
with such defense.  During the Employment Term and thereafter, the Company shall
cover the Executive under its directors’ and officers’ liability insurance
policy to the extent it covers its other officers and directors.

 

6.                                       Covenants of the Executive.  The
Executive acknowledges and the Company promises that in the course of her
employment with the Company, Executive will become familiar with the Company’s
and its subsidiaries’ and affiliates’ trade secrets and with other confidential
and proprietary information concerning the Company and its subsidiaries and
affiliates, and that her services are of special, unique and extraordinary value
to the Company and its subsidiaries and affiliates.  Therefore, the Company and
the Executive mutually agree that it is in the interest of both parties for the
Executive to enter into the restrictive covenants set forth in this Section 6
to, among other things, protect the legitimate business interests of the Company
and those of its subsidiaries and affiliates, including the protection of the
Company’s and its subsidiaries’ and affiliates’ trade secrets and other
confidential and proprietary information, and that such restrictions and
covenants contained in this Section 6 are reasonable in geographic and temporal
scope and in all other respects given the nature and scope of the Executive’s
duties, her access to the Company’s trade secrets and other confidential and
proprietary information, and the nature and scope of the Company’s and its
subsidiaries’ and affiliates’ businesses and that such restrictions and
covenants do not and will not unduly impair the Executive’s ability to earn a
living after termination of her employment with the Company.  The Executive
further acknowledges and agrees that (i) the Company would not have entered into
this Agreement but for the restrictive covenants of the Executive set forth in
this Section 6, and (ii) such restrictive covenants have been made by the
Executive in order to induce the Company to enter into this Agreement. 
Therefore, and in further consideration of, (A) the Company’s agreement to
provide the Executive with access to the Company’s confidential and proprietary
information, (B) the mutual covenants and promises contained in this Agreement
and/or (C) the compensation and benefits to be paid or provided hereunder, and
to protect the Company’s and its subsidiaries and affiliates’ business interest,
confidential and proprietary information and goodwill:

 

4

--------------------------------------------------------------------------------


 

(a)                                  Noncompetition.  During the term of the
Executive’s employment with the Company and for the two (2)-year period
following termination of such employment under any circumstances (the
“Restricted Period”), the Executive shall not, within any jurisdiction or
marketing area in which the Company or any of its subsidiaries or affiliates is
engaged in business or marketing activities, directly or indirectly, own,
manage, operate, control, or provide executive or management level consulting,
employment or management services to, any business competitive with the business
conducted by the Company or any of its affiliates.  The scope of businesses and
the jurisdictions and marketing areas within which the Executive has agreed not
to compete pursuant to this Section 6(a) shall, for any challenged activity of
the Executive, be determined as of the date of any such activity.

 

Notwithstanding the foregoing, the Executive’s ownership solely as an investor
of two percent (2%) or less of the outstanding securities of any class of any
publicly-traded securities of any company shall not, by itself, be considered to
be competition with the Company or any of its subsidiaries or affiliates.

 

(b)                                 Nonsolicitation.  During the term of the
Executive’s employment with the Company and for the Restricted Period following
termination of such employment under any circumstances, the Executive shall not,
directly or indirectly, (i) employ, cause to be employed or hired, recruit,
solicit for employment or otherwise contract for the services of, or establish a
business relationship with (or assist any other person in engaging in any such
activities), any person who is, or within twelve (12) months before any date of
determination was (and, following the termination of the Executive’s employment
with the Company, within twelve (12) months before or after such termination,
was) an employee, agent or consultant of the Company or any of its subsidiaries
or affiliates (collectively, the “Company Entities”); or (ii) otherwise induce
or attempt to induce (or assist any other person in engaging in any such
activities) any employee, agent or contractor of any Company Entity to terminate
such person’s employment or other relationship with the Company Entities, or in
any way interfere with the relationship between any Company Entity and any such
employee, agent or contractor; (iv) solicit or attempt to solicit (otherwise
than on behalf of any Company Entity) any person that is, or within twelve (12)
months before any date of determination was (and, following the termination of
the Executive’s employment with the Company, within twelve (12) months before or
after such termination, was) a client, lender, investor, customer, supplier,
licensee or business relation of any Company Entity with whom Executive had a
material relationship or about whom Executive had access to material trade
secret or confidential information, or who any Company Entity solicited to be a
client, customer, supplier or licensee during either such twelve (12)-month
period and with whom Executive had a material relationship or about whom
Executive had access to material trade secret or confidential information, or
induce or attempt to induce any such person to cease, reduce or not commence
doing business with any Company Entity (or assist any other person in engaging
in any such activities); or (v) interfere in any way with the relationship
between any Company Entity and any person that is or was a client, lender,
investor, customer, supplier, licensee or other business relation of such
Company Entity (or assist any other person in engaging in any such activities)
if Executive had a material relationship or had access to material trade secret
or confidential information about such person or entity.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Confidential Information.  (i) The
Executive acknowledges that all customer lists and information, vendor or
supplier lists and information, inventions, trade secrets, know-how or other
non-public, confidential or proprietary knowledge, information or data with
respect to the products, services, operations, finances, business or affairs of
the Company or its subsidiaries and affiliates or with respect to confidential,
proprietary or secret processes, methods, inventions, services, techniques,
customers (including, without limitation, the identity of the customers of the
Company or its subsidiaries and affiliates and the specific nature of the
services provided by the Company or its subsidiaries and affiliates), employees
(including, without limitation, the matters subject to this Agreement) or plans
of or with respect to the Company or its subsidiaries and affiliates or the
terms of this Agreement (all of the foregoing collectively hereinafter referred
to as, “Confidential Information”) are property of the Company or its applicable
subsidiaries or affiliates.  The Executive further acknowledges that the Company
and its subsidiaries and affiliates intend, and make reasonable good faith
efforts, to protect the Confidential Information from public disclosure. 
Therefore, the Executive agrees that, except as required by law or regulation or
as legally compelled by court order (provided that in such case, the Executive
shall promptly notify the Company of such order, shall cooperate with the
Company in attempting to obtain a protective order or to otherwise restrict such
disclosure, and shall only disclose Confidential Information to the minimum
extent necessary to comply with any such law, regulation or order), during the
Employment Term and at all times thereafter, the Executive shall not, directly
or indirectly, divulge, transmit, publish, copy, distribute, furnish or
otherwise disclose or make accessible any Confidential Information, or use any
Confidential Information for the benefit of anyone other than the Company and
its subsidiaries and affiliates, unless and to the extent that the Confidential
Information becomes generally known to and available for use by the general
public other than as a result of the Executive’s acts or omissions or such
disclosure is necessary in the course of the Executive’s proper performance of
her duties under this Agreement.

 

(ii) The Company Entities do not wish to incorporate any unlicensed or
unauthorized material into their products or services.  Therefore, the Executive
agrees that she will not disclose to the Company, use in the Company’s business,
or cause the Company to use, any information or material which is a trade
secret, or confidential or proprietary information, of any third party,
including, but not limited to, any former employer, competitor or client, unless
the Company has a right to receive and use such information or material.  The
Executive will not incorporate into her work any material or information which
is subject to the copyrights of any third party unless the Company has a written
agreement with such third party or otherwise has the right to receive and use
such material or information.

 

(d)                                 Company Intellectual Property.  The
Executive agrees to promptly disclose to the Company any and all work product,
inventions, artistic works, works of authorship, designs, methods, processes,
technology, patterns, techniques, data, Confidential Information, patents, trade
secrets, trademarks, domain names, copyrights, and the like, and all other
intellectual property relating to the business of the Company and any of its
affiliates which are created, authored, composed, invented, discovered,
performed, perfected, or learned by the Executive (either solely or jointly with
others) during the Employment Term (collectively, together with such
intellectual property as may be owned or acquired by the Company, the “Company
Intellectual Property”).  The Company Intellectual Property shall be the sole
and absolute property of the Company and its affiliates.  All work performed by
the Executive in authoring, composing, inventing, creating, developing or
modifying Company Intellectual Property and/or other work product to which
copyright protection may attach during the course of the Executive’s employment
with the Company shall be considered “works made for hire” to the extent
permitted under applicable copyright law and will be considered the sole
property of the Company.  To the extent such works, work product or Company
Intellectual Property are not considered “works made for hire,” all right,
title, and interest to such works, work product and Company Intellectual
Property, including, but not limited to, all copyrights, patents, trademarks,
rights of publicity, and trade secrets, is hereby assigned to the Company and
the Executive agrees, at the Company’s expense, to execute any documents
requested by the Company or any of its affiliates at any time in relation to
such assignment.  The Executive acknowledges and agrees that the Company is and
will be the sole and absolute owner of all trademarks, service marks, domain
names, patents, copyrights, trade dress, trade secrets, business names, rights
of publicity, inventions, proprietary know-how and information of any type,
whether or not in writing, and all other intellectual property used by the
Company or held for use in the business of the Company, including all Company
Intellectual Property.  The Executive further acknowledges and agrees that any
and all derivative works, developments, or improvements based on intellectual
property, materials and assets subject to this Section 6 created during the
Employment Term (including, without limitation, Company Intellectual Property)
shall be exclusively owned by the Company.  The Executive will cooperate with
the Company and any of its affiliates, at no additional cost to such parties
(whether during or after the Employment Term), in the confirmation,
registration, protection and enforcement of the rights and property of the
Company and its affiliates in such intellectual property, materials and assets,
including, without limitation, the Company Intellectual Property.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Company Property.  All Confidential
Information, Company Intellectual Property, files, records, correspondence,
memoranda, notes or other documents (including, without limitation, those in
computer-readable form) or property relating or belonging to the Company and its
subsidiaries and affiliates, whether prepared by the Executive or otherwise
coming into her possession or control in the course of the performance of her
services under this Agreement, shall be the exclusive property of the Company
and shall be delivered to the Company, and not retained by the Executive
(including, without limitation, any copies thereof), promptly upon request by
the Company and, in any event, promptly upon termination of the Employment
Term.  The Executive acknowledges and agrees that she has no expectation of
privacy with respect to the Company’s telecommunications, networking or
information processing systems (including, without limitation, stored computer
files, email messages and voice messages), and that the Executive’s activity and
any files or messages on or using any of those systems may be monitored at any
time without notice.

 

(f)                                    Securities Law Matters. The Executive is
an “accredited investor” within the meaning of Rule 501 of Regulation D under
the Securities Act of 1933, as amended (the “Securities Act”). The Executive has
such knowledge and experience in financial and business matters that she is
capable of evaluating the merits and risks of acquiring the Shares. The
Executive understands that the shares have not been registered pursuant to the
Securities Act or any applicable state securities laws, that the Shares will be
characterized as “restricted securities” as that term is defined in Rule 144
promulgated under the Securities Act, and that the Shares cannot be sold or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom.

 

7

--------------------------------------------------------------------------------


 

(g)                                 Enforcement.  The Executive acknowledges
that a breach of her covenants and agreements contained in this Section 6 would
cause irreparable damage to the Company and its subsidiaries and affiliates, the
exact amount of which would be difficult to ascertain, and that the remedies at
law for any such breach or threatened breach would be inadequate.  Accordingly,
the Executive agrees that if she breaches or threatens to breach any of the
covenants or agreements contained in this Section 6, in addition to any other
remedy which may be available at law or in equity, the Company and its
subsidiaries and affiliates shall be entitled to:  (i) cease or withhold payment
to the Executive of any severance payments described in Section 7, for which she
otherwise qualifies under such Section 7, in excess of such payments in the
amount of $2,500 payable in consideration for the Executive’s release of claims
described in Section 7(d), (ii) institute and prosecute proceedings in any court
of competent jurisdiction for specific performance and injunctive and other
equitable relief to prevent the breach or any threatened breach thereof without
bond or other security or a showing of irreparable harm or lack of an adequate
remedy at law, and (iii) an equitable accounting by any court of competent
jurisdiction of all profits or benefits arising out of such violation. 
Additionally, upon a breach by the Executive of this Section 6, the Option (and
any other stock-based awards held by the Executive) shall be automatically
canceled and forfeited without any further action.

 

(h)                                 Scope of Covenants.  The Company and the
Executive further acknowledge that the time, scope, geographic area and other
provisions of this Section 6 have been specifically negotiated by sophisticated
commercial parties and agree that they consider the restrictions and covenants
contained in this Section 6 to be reasonable and necessary for the protection of
the interests of the Company and its subsidiaries and affiliates, but if any
such restriction or covenant shall be held by any court of competent
jurisdiction to be void but would be valid if deleted in part or reduced in
application, such restriction or covenant shall apply in such jurisdiction with
such deletion or modification as may be necessary to make it valid and
enforceable.  The restrictions and covenants contained in each paragraph of this
Section 6 shall be construed as separate and individual restrictions and
covenants and shall each be capable of being reduced in application or severed
without prejudice to the other restrictions and covenants or to the remaining
provisions of this Agreement.

 

(h)                                 Enforceability.  If any court holds any of
the restrictions or covenants contained in this Section 6 to be unenforceable by
reason of their breadth or scope or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect the right of
the Company and its subsidiaries and affiliates to the relief provided in this
Section 6 in the courts of any other jurisdiction within the geographic scope of
such restrictions and covenants.

 

(i)                                     Disclosure of Restrictive Covenants. 
The Executive agrees to disclose in advance the existence and terms of the
restrictions and covenants contained in this Section 6 to any employer or other
service recipient by whom the Executive may be employed or retained during the
Restricted Period.

 

(j)                                     Extension of Restricted Period.  If the
Executive breaches this Section 6 in any respect, the restrictions contained in
this Section will be extended for a period equal to the period that the
Executive was in breach.

 

8

--------------------------------------------------------------------------------


 

7.                                       Termination.

 

(a)                                  Termination of Employment.  The employment
of the Executive hereunder and the Employment Term may be terminated at any time
(i) by the Company with Cause on written notice to the Executive, (ii) by the
Company without Cause on ninety (90) days written notice to the Executive
(provided that during such notice period the Company shall not be required to
provide work for the Executive and may require that the Executive not report to
the Company’s offices), (iii) by the Company due to the Executive’s Disability
(as defined in the Severance Plan) on written notice to the Executive,  (iv) by
the Executive with Good Reason, (v) by the Executive without Good Reason on
sixty (60) days written notice to the Company (which notice period may be waived
by the Company in its discretion, in which case, such termination shall be
effective immediately upon the Company’s receipt of notice thereof from the
Executive), (vi) without action by the Company, the Executive or any other
person or entity, immediately upon the Executive’s death, (vii) in connection
with a Change in Control (within the meaning as set forth in the Dynegy Inc.
Executive Change in Control Severance Pay Plan (the “Change in Control Plan”))
or (viii) due to the expiration of the Employment Term pursuant to Section 3. 
If the Executive’s employment is terminated for any reason under this Section 7,
the Company shall be obligated to pay or provide to the Executive (or her
estate, as applicable) in a lump sum within thirty (30) days following such
termination, or at such other time prescribed by any applicable plan:  (A) any
Base Salary payable to the Executive pursuant to this Agreement, accrued up to
and including the date on which the Executive’s employment terminates, (B) any
employee benefits to which the Executive is entitled upon termination of her
employment with the Company in accordance with the terms and conditions of the
applicable plans of the Company, (C) reimbursement for any unreimbursed business
expenses incurred by the Executive prior to her date of termination pursuant to
Section 5(e), and (D) payment for accrued but unused vacation time as of the
date of her termination, in accordance with Company policy.

 

(b)                                 Severance Plan and Change in Control Plan. 
The Executive shall be entitled to participate in the Severance Plan and the
Change in Control Plan; provided, however, that to the extent the Executive is
eligible to receive severance payable under Section IV.A of the Severance Plan,
the amount payable to the Executive thereunder shall be increased by an amount
equal to two (2) times the current target Award (as described in Section 5(c)
hereof), as in effect immediately prior to the date of the Executive’s
termination of employment.  For the avoidance of doubt and for purposes of the
Severance Plan only, the Executive is hereby deemed to hold a comparable
position to the CEO and Chief Operating Officer and will therefore be entitled
to twenty-four (24) Months of Base Pay (as defined in the Severance Plan) as
severance pay, subject to the other terms and conditions of the Severance Plan. 
For the avoidance of doubt, delivery by the Company of notice of non-renewal of
the Initial Term or an Additional Term pursuant to Section 3, shall be deemed to
be a termination without Cause for purposes of the Severance Plan (provided,
however, that no circumstance constituting Cause exists at such time of the
delivery of such notice of non-renewal).  Notwithstanding the foregoing, the
Executive hereby waives her participation in the Third Amendment to the
Severance Plan.

 

(c)                                  No Additional Rights.  The Executive
acknowledges and agrees that, except as specifically described in this Section 7
or Section 5(d)(i), all of the Executive’s rights to any compensation, benefits,
bonuses or severance from the Company and its subsidiaries and affiliates after
termination of the Employment Term shall cease upon such termination.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Resignation as Officer or Director.  Upon a
termination of employment, unless requested otherwise by the Company, the
Executive shall resign each position (if any) that the Executive then holds as a
director or officer of the Company or of any affiliates of the Company.  The
Executive’s execution of this Agreement shall be deemed the grant by the
Executive to the officers of the Company of a limited power of attorney to sign
in the Executive’s name and on the Executive’s behalf any such documentation as
may be required to be executed solely for the limited purposes of effectuating
such resignations.

 

8.                                       Excise Tax Reimbursement Policy.  The
Executive shall be a Covered Employee within the meaning of the Dynegy Excise
Tax Reimbursement Policy (the “Excise Tax Reimbursement Policy”), as in effect
from time to time.  For the avoidance of doubt, the Executive’s excise tax
gross-up calculation shall take into account the applicable federal, state and
local tax rates to which the Executive is subject at the time the Executive pays
the excise tax.

 

9.                                       Notices.  All notices, requests,
demands, claims, consents and other communications which are required, permitted
or otherwise delivered hereunder shall in every case be in writing and shall be
deemed properly served if:  (a) delivered personally, (b) sent by registered or
certified mail, in all such cases with first class postage prepaid, return
receipt requested, or (c) delivered by a recognized overnight courier service,
to the parties at the addresses as set forth below:

 

If to the Company:

Dynegy, Inc.

 

1000 Louisiana Street, Suite 5800

 

Houston, Texas 77002

 

Attention: General Counsel

 

 

If to the Executive:

 

 

At the Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.

 

or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.  Date of service of any such
notices or other communications shall be:  (a) the date such notice is
personally delivered, (b) three days after the date of mailing if sent by
certified or registered mail, or (c) one business day after date of delivery to
the overnight courier if sent by overnight courier.

 

10.                                 Jurisdiction; Venue.  Except as otherwise
provided in Section 6(g) in connection with equitable remedies, each of the
parties hereto hereby irrevocably submits to the exclusive jurisdiction of any
federal or state court located in the State of Texas, County of Harris over any
suit, action, dispute or proceeding arising out of or relating to this Agreement
and each of the parties agrees that any action relating in any way to this
Agreement must be commenced only in the courts of the State of Texas, federal or
state.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted or not prohibited by law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in such a court and any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum.  Each of the
parties hereto hereby irrevocably consents to the service of process in any
suit, action or proceeding by sending the same by certified mail, return receipt
requested, or by recognized overnight courier service, to the address of such
party set forth in Section 9.

 

10

--------------------------------------------------------------------------------


 

11.                                 Waiver of Jury Trial.  THE PARTIES TO THIS
AGREEMENT EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING
UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  THE PARTIES TO
THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

12.                                 Section 409A.

 

(a)                                  The intent of the parties is that payments
and benefits under this Agreement comply with or be exempt from Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively
“Code Section 409A”), and the Company shall have complete discretion to
interpret and construe this Agreement and any associated documents in any manner
that establishes an exemption from (or compliance with) the requirements of Code
Section 409A.  Any terms of this Agreement that are undefined or ambiguous shall
be interpreted by the Company in its discretion in a manner that complies with
Code Section 409A to the extent necessary to comply with Code Section 409A.  If
for any reason, such as imprecision in drafting, any provision of this Agreement
(or of any award of compensation, including, without limitation, equity
compensation or benefits) does not accurately reflect its intended establishment
of an exemption from (or compliance with) Code Section 409A, as demonstrated by
consistent interpretations or other evidence of intent, such provision shall be
considered ambiguous as to its exemption from (or compliance with) Code Section
409A and shall be interpreted by the Company in a manner consistent with such
intent, as determined in the discretion of the Company.  If, notwithstanding the
foregoing provisions of this Section 12(a), any provision of this Agreement
would cause the Executive to incur any additional tax or interest under Code
Section 409A, the Company shall, after consulting with the Executive, reform
such provision in a manner intended to avoid the incurrence by the Executive of
any such additional tax or interest; provided that the Company agrees to
maintain, to the maximum extent practicable, the original intent and economic
benefit to the Executive of the applicable provision without violating the
provisions of Code Section 409A.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Any reimbursements and in-kind benefits
provided under this Agreement that constitute deferred compensation within the
meaning of Code Section 409A shall be made or provided in accordance with the
requirements of Code Section 409A, including, without limitation, that (i) in no
event shall any fees, expenses or other amounts eligible to be reimbursed by the
Company under this Agreement be paid later than the last day of the calendar
year next following the calendar year in which the applicable fees, expenses or
other amounts were incurred; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits that the Company is obligated to pay or
provide, in any given calendar year shall not affect the expenses that the
Company is obligated to reimburse, or the in-kind benefits that the Company is
obligated to pay or provide, in any other calendar year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the sixth (6th)
anniversary of the Commencement Date).

 

(c)                                  The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but do not satisfy an exemption from, or the
conditions of, Code Section 409A.

 

13.                                 General.

 

(a)                                  Governing Law.  This Agreement and the
legal relations thus created between the parties hereto shall be governed by,
and construed in accordance with, the internal laws of the State of Texas,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Texas or any other jurisdiction) that would cause the
application of the law of any jurisdiction other than the State of Texas.  The
parties hereto acknowledge and agree that this Agreement was executed and
delivered in the State of Texas.

 

(b)                                 Construction and Severability.  Whenever
possible, each provision of this Agreement shall be construed and interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by, or invalid, illegal or
unenforceable in any respect under, any applicable law or rule in any
jurisdiction, such prohibition, invalidity, illegality or unenforceability shall
not affect any other provision of this Agreement or any other jurisdiction, and
the parties undertake to implement all efforts which are necessary, desirable
and sufficient to amend, supplement or substitute all and any such prohibited,
invalid, illegal or unenforceable provisions with enforceable and valid
provisions in such jurisdiction which would produce as nearly as may be possible
the result previously intended by the parties without renegotiation of any
material terms and conditions stipulated herein.

 

(c)                                  Cooperation. During the Employment Term and
thereafter, the Executive shall cooperate with the Company and be reasonably
available to the Company with respect to continuing and/or future matters
related to the Executive’s employment period with the Company and/or its
subsidiaries or affiliates, whether such matters are business-related, legal,
regulatory or otherwise (including, without limitation, the Executive appearing
at the Company’s request to give testimony without requiring service of a
subpoena or other legal process, volunteering to the Company all pertinent
information and turning over to the Company all relevant documents which are or
may come into the Executive’s possession).  Following the Employment Term, the
Company shall reimburse the Executive for all reasonable out of pocket expenses
incurred by the Executive in rendering such services that are approved by the
Company.  In addition, if more than an incidental cooperation is required at any
time after the termination of the Executive’s employment, the Executive shall be
paid (other than for the time of actual testimony) a per day fee based on her
base salary described in Section 5(a) at the time of such termination divided by
225.

 

12

--------------------------------------------------------------------------------


 

(d)                                 Successors and Assigns.  This Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns and the Executive and the Executive’s heirs, executors,
administrators, and successors; provided that the services provided by the
Executive under this Agreement are of a personal nature, and rights and
obligations of the Executive under this Agreement shall not be assignable or
delegable, except for any death payments otherwise due the Executive, which
shall be payable to the estate of the Executive; provided further the Company
may assign this Agreement to, and all rights hereunder shall inure to the
benefit of, any subsidiary or affiliate of the Company or any person, firm or
corporation resulting from the reorganization of the Company or succeeding to
the business or assets of the Company by purchase, merger, consolidation or
otherwise; and provided further that in the event of the Executive’s death, any
unpaid amount due to the Executive under this Agreement shall be paid to her
estate.

 

(e)                                  Executive’s Representations.  The Executive
hereby represents and warrants to the Company that:  (i) the execution, delivery
and performance of this Agreement by the Executive do not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which the Executive is bound; (ii) the Executive is not a party to or bound by
any employment agreement, noncompetition or nonsolicitation agreement or
confidentiality agreement with any other person or entity besides the Company
and (iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms.  THE EXECUTIVE HEREBY ACKNOWLEDGES AND
REPRESENTS THAT THE EXECUTIVE HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL
REGARDING THE EXECUTIVE’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, TO THE
EXTENT DETERMINED NECESSARY OR APPROPRIATE BY THE EXECUTIVE, AND THAT THE
EXECUTIVE FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED HEREIN.

 

(f)                                    Compliance with Rules and Policies.  The
Executive shall perform all services in accordance with the policies, procedures
and rules established by the Company and the Board.  In addition, the Executive
shall comply with all laws, rules and regulations that are generally applicable
to the Company or it subsidiaries or affiliates and their respective employees,
directors and officers.

 

13

--------------------------------------------------------------------------------


 

(g)                                 Forfeiture.  Notwithstanding any other
provision of this Agreement to the contrary, any payments or benefits under this
Agreement shall be subject to any forfeiture, repayment or recoupment policy of
the Company, as in effect from time to time, or any forfeiture, repayment or
recoupment otherwise required by applicable law.

 

(h)                                 Withholding Taxes.  All amounts payable
hereunder shall be subject to the withholding of all applicable taxes and
deductions required by any applicable law.

 

(i)                                     Entire Agreement.  This Agreement,
together with the Change in Control Plan, Excise Tax Reimbursement Policy,
Incentive Compensation Plan, LTIP and Severance Plan, constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and terminates and supersedes any and all prior
agreements, understandings and representations, whether written or oral, by or
between the parties hereto or their affiliates which may have related to the
subject matter hereof in any way.  In the event of a conflict or ambiguity
between this Agreement and the Change in Control Plan, Excise Tax Reimbursement
Policy, Incentive Compensation Plan, LTIP or Severance Plan, the terms and
conditions of the Agreement shall govern.

 

(j)                                     Duration.  Notwithstanding the
Employment Term hereunder, this Agreement shall continue for so long as any
obligations remain under this Agreement.

 

(k)                                  Survival.  The covenants set forth in
Sections 6 and 13(c) of this Agreement shall survive and shall continue to be
binding upon the Executive notwithstanding the termination of this Agreement for
any reason whatsoever.

 

(l)                                     Amendment and Waiver.  The provisions of
this Agreement may be amended or waived only with the prior written consent of
the Company and the Executive, and no course of conduct or course of dealing or
failure or delay by any party hereto in enforcing or exercising any of the
provisions of this Agreement (including, without limitation, the Company’s right
to terminate the Employment Term for Cause) shall affect the validity, binding
effect or enforceability of this Agreement or be deemed to be an implied waiver
of any similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time.  Pursuit by either party
of any available remedy, either in law or equity, or any action of any kind,
does not constitute waiver of any other remedy or action.  Such remedies and
actions are cumulative and not exclusive.

 

(m)                               Counterparts.  This Agreement may be executed
in two or more counterparts, all of which taken together shall constitute one
instrument.

 

(n)                                 Section References.  Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.  The words
Section and paragraph herein shall refer to provisions of this Agreement unless
expressly indicated otherwise.

 

(o)                                 No Strict Construction.  The parties hereto
have participated jointly in the negotiation and drafting of this Agreement.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring either party
hereto by virtue of the authorship of any of the provisions of this Agreement.

 

14

--------------------------------------------------------------------------------


 

(p)                                 Time of the Essence; Computation of Time. 
Time is of the essence for each and every provision of this Agreement.  Whenever
the last day for the exercise of any privilege or the discharge or any duty
hereunder shall fall upon a Saturday, Sunday, or any date on which banks in
Houston, Texas are authorized to be closed, the party having such privilege or
duty may exercise such privilege or discharge such duty on the next succeeding
day which is a regular business day.

 

(q)                                 No Third Party Beneficiaries.  Nothing in
this Agreement, express or implied, is intended or shall be construed to give
any person other than the parties to this Agreement and their respective heirs,
executors, administrators, successors or permitted assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

 

 

 

 

DYNEGY, INC.

 

 

 

 

 

 

Date:

7 / 5 / 11

 

By:

/s/ Kent R. Stephenson

 

 

 

 

Name:

Kent R. Stephenson

 

 

 

 

Title:

EVP & General Counsel

 

 

 

 

 

 

 

 

CAROLYN J. BURKE

 

 

 

 

 

 

Date:

7 / 5 / 11

 

/s/ Carolyn J. Burke

 

16

--------------------------------------------------------------------------------